DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Considering claim 1 already requires a polyamide elastomer having amide and ether groups, the similar requirement per claim 4 does not appear to be further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-12 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2016/0122528 (Kobayashi).
As to claim 1, Kobayashi discloses (comparative example 6) a resin composition comprising:
an epoxy resin (meets Applicants’ epoxy resin);
a VESTAMIDE polyamide elastomer (Particle 6) composed of a spherical block copolymer comprising a polyamide block and a polyether block (meets Applicants’ polyamide elastomer powder and block copolymer formula thereof); and
a curing agent (not precluded from present claims), 
(e.g., abstract, [0016], [0056-0059], [0070-0074], [0179], examples, claims).  The exemplified Particle 6 [0179] is produced by kneading a saccharified reduced matrix resin and VESTAMIDE polyamide elastomer followed by removal of the matrix resin to provide the polyamide elastomer alone (meets Applicants’ requirement that the polyamide elastomer is spherical and composed only of a block copolymer containing amide and ether units).  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply In re Gurley, 31 USPQ2d 1130.
	As to claim 3, Kobayashi’s comparative example 1 comprises 20 pbw of the polyamide elastomer powder.
	As to claim 4, Kobayashi’s VESAMIDE polyamide elastomer comprises amide units and ether units [0057].
	As claims 5, 11 and 12, Kobayashi discloses that the resin composition has a strong “adhesion” to prepreg structures [0139] and, as such, the composition functions as an adhesive.  
	As to claim 6, Kobayashi’s polyamide powder has a particle size of 10.6 µm. 
	As to claims 9 and 12, Kobayashi discloses prepregs and fiber-reinforced composites.
	As to claim 10, Kobayashi’s resin compositions are useful in a wide variety of applications including computers.
 As to claim 8, Kobayashi discloses cured products.
	 		Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0122528 (Kobayashi) described hereinabove.
. 
Claim Rejections - 35 USC § 103
Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,409,999 (Merval).
Merval discloses a composition comprising:
a powdered polyamide and/or a polyetherestearmide which can be a block copolymer comprising polyamide blocks and polyether blocks (meets Applicants’ requirement that the polyamide elastomer is spherical and composed only of a block copolymer containing amide and ether units); and
an epoxy/sulfonamide resin (meets Applicants’ epoxy resin)
(e.g., abstract, C2:48-63, C4:45-57, claims).
	In essence, Merval differs from the present claims in not expressly setting forth a working example comprising a block copolymer comprising polyamide blocks and polyether blocks.  Considering Merval clearly discloses the viability of block copolymers comprising polyamide blocks and polyether blocks as functional alternatives to polyamides (abstract, C2:9-13), it would have been within the purview of Merval’s inventive disclosure, and obvious to one having ordinary skill in the art, to use such a block copolymer in place of the exemplified polyamides with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  

	As claims 5, 11 and 12, Merval discloses that the composition has adhesiveness (Table 1) and, as such, the composition functions as an adhesive.  
	As to claim 6, Merval’s powdered polyamide elastomers have a particle size ranging from 5 µm to 1 mm (C5:25-27).  Thus, it would have been within the purview of one having ordinary skill in the art to select the appropriate particle size in accordance with the desired application.
As to claim 7, it is reasonably believed that Merval’s similarly-constituted polyamide block copolymers would necessarily possess the same flexural properties. 
	As to claims 9 and 12, Merval discloses the compositions as coatings for substrates.
	As to claim 10, it would have been within the purview of one having ordinary skill in the art to use Merval’s powder composition in a wide variety of applications inclusive for electronic materials.
As to claim 8, it is within the purview of Merval’s inventive disclosure, and obvious to one having ordinary skill in the art, to produce (crosslinked) products having “a high crosslinking density” (e.g., C3: 49-54).
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive in overcoming the 35 USC 102/103 rejections over US 2016/0122528 (Kobayashi).  
Applicants’ assertion that Kobayashi’s particle 6 contains a saccharified reduced starch in addition to the polyamide elastomer is not well taken.  While a saccharified reduced starch is used as the matrix resin in the preparation of particle 6, Kobayashi clearly discloses that “the matrix resin was removed to provide polyamide elastomer particles” [0179].  To the extent the resulting polyamide elastomer particles are composed of a spherical block copolymer comprising a polyamide block and a polyether 
Applicant’s amendments and arguments with respect to the 35 USC 102/103 rejections over US 2009/0071697 (Ishikawa) have been fully considered and are persuasive.  The 35 USC 102/103 rejections over US 2009/0071697 (Ishikawa) have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
					/ANA L. WOODWARD/                                                      Primary Examiner, Art Unit 1765